Citation Nr: 0945555	
Decision Date: 12/01/09    Archive Date: 12/08/09	

DOCKET NO.  06-34 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the Veteran's son may be recognized as a helpless 
child for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from November 1975 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  JMH, born [redacted] November 1982, attained the age of 18 on [redacted]
November 2000.  

2.  The evidence for and against a finding that JMH was 
permanently incapable of self-support by reason of mental 
impairment prior to attaining the age of 18 is in relative 
equipoise.  


CONCLUSION OF LAW

The criteria for recognition of JMH as a helpless child of 
the Veteran have been met.  38 U.S.C.A. §§ 101(4)(A), 5107 
(West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
that the cause of incapacity is the same as that upon which 
the original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment that was only casual, 
intermittent, trial, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapacity of self-support 
otherwise established.  Id.  

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending upon the 
educational progress of a child, the economic situation of 
the family, indulgent attitudes of parents, etc.  Where the 
extent and nature of the disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, it should be considered whether the daily 
activities of the child in the home and in the community are 
equivalent to the activities of employment of any nature 
within the physical and mental capability of the child, and 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to or after the 
delimiting age should not be considered as a major factor in 
the determination to be made unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or the indulgence of friends or 
relatives.  The capacity of a child for self-support is not 
determinable upon the employment afforded solely upon 
sympathetic or charitable considerations, and which involve 
no actual or substantial rendition of services.  Id.  

Analysis.  The Board notes that the Veteran testified at a 
personal hearing at the RO in April 2007, and later by video 
conference before the undersigned in September 2009.  The 
substance of this testimony will not be repeated, other than 
to note that the Veteran contends that his son began 
demonstrating mental and behavioral abnormality at around age 
15 or 16 which clearly progressed over time.  

That the Veteran's son is now incapable of self-support is 
well established.  There is on file a Social Security 
disability determination, and all associated records, which 
recognized that the appellant's son was permanently disabled 
by functional psychotic disorders effective in September 
2004, at a time when he was 21 years old.  Of course, the 
governing law and regulation requires a finding of incapacity 
for self-support prior to the age of 18.  

The evidence on file from prior to age 18 is clearly limited.  
However, it is well established that the Veteran's son quit 
school during the ninth grade, and that this involved local 
authorities on the issue of truancy and caused trouble for 
both the Veteran and his son.  Efforts were apparently made 
to return the child to school, but without success.  JMH was 
seen by the State Department of Human Services in November 
1999, when he was 17 years old.  A social worker with this 
department wrote that the Veteran's son had difficulty 
expressing himself, did not participate in therapy sessions 
and was uncooperative and was discharged from the program.  A 
physician and social worker with Health Resources of Arkansas 
later wrote the Veteran's son was first seen in their clinic 
in 1999 at age 16 and diagnosed with a conduct disorder 
unspecified, parent-child relationship problem, and rule out 
borderline intellectual functioning.  Later, at age 21, he 
was diagnosed with psychotic disorder, not otherwise 
specified, paranoid schizophrenia, and paranoid personality 
disorder.  

Subsequent intellectual assessment conducted in 2004 for 
purposes of a Social Security determination noted that the 
Veteran's son had completed the ninth grade and also that he 
had to repeat the seventh grade because of failing grades.  
Psychological testing and intellectual assessment resulted in 
a verbal IQ of 82, a performance IQ of 79, and a full scale 
IQ of 79.  These test results were suggestive of borderline 
intellectual functioning.  

What is clear from the evidence on file is that in September 
2004, the Veteran's son apparently had a rather significant 
psychotic break, and that he has carried various diagnoses of 
psychoses since that time, predominantly psychosis not 
otherwise specified, or paranoid schizophrenia with a 
paranoid personality.  Subsequent psychological and 
psychiatric testing has consistently noted a rather low IQ, 
likely learning disability, and borderline mental 
retardation.  

The evidence on file also shows that after the Veteran's son 
quit school, he did actually work at several jobs, but none 
appear to have lasted longer than three months and these jobs 
appear to have been marginal in nature and fairly 
characterized as "intermittent, try-out, unsuccessful, or 
afforded solely upon sympathetic or charitable 
considerations."

The RO denied this claim on the basis that the objective 
evidence on file did not clearly reveal the Veteran's son to 
be permanently incapable of self-support prior to age 18, and 
because it is clear that the Veteran's son's initial true 
psychotic break occurred in September 2004, at a time when he 
was already 21 years old.  However, it is clear that the 
Veteran's son had clinical onset of psychiatric symptoms, if 
not full-blown psychosis, commencing earlier at a time when 
he was around 16 years of age.  However, the Board would 
point out that the issue in question is not when a child 
initially manifested signs and symptoms of a psychiatric 
diagnosis which later, after age 18, manifested to a complete 
psychosis and a complete incapacity of self-support.  Initial 
signs and symptoms offering only mild to moderate impairment 
would not satisfy the requirement of permanent incapacity.  

However, in this case, it seems clear that prior to the 
child's 18th birthday, he not only manifested initial signs 
and symptoms of schizophrenia or psychosis, but that he was 
also likely affected by borderline intellectual functioning 
or borderline mental retardation, which was likely a lifelong 
condition.  The evidence on file does not show that the 
Veteran's son quit school in or after ninth grade solely as a 
matter of misconduct and a willful refusal to attend, but 
rather it does appear that he had considerable difficulty 
keeping up with his peers at a time when academic curricula 
began to increase beyond his easy abilities.  It is this 
factor coupled with his prodromal symptoms of psychiatric 
impairment which compels the Board to find that the evidence 
both for and against a finding of helpless child status is in 
relative equipoise in this appeal.  

As noted in the governing regulation, most children from ages 
16 to 18 do not work, they attend school.  The Veteran's son 
stopped attending school at 16 likely as a combined result of 
his mild onset of psychiatric symptoms coupled with 
borderline intellectual functioning.  Evidence on file shows 
that he subsequently attempted to complete a GED, but without 
success.  There were several short periods of attempted 
employment, but all appear to have been unsuccessful both 
before and after age 18.  Accordingly, based upon both non-
psychotic psychiatric symptoms which did lead to somewhat 
aberrant behavior, and borderline intellectual functioning 
prior to age 18, the Board finds that an award of helpless 
child status for the Veteran's son is warranted.  


ORDER

Entitlement to recognition of the Veteran's son JMH as the 
helpless child of the Veteran for VA compensation purposes is 
granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


